Third District Court of Appeal
                               State of Florida

                     Opinion filed September 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2166
                       Lower Tribunal No. 17-21132
                          ________________


                          Ramon Gonzalez, etc.,
                              Appellant,

                                     vs.

             Deutsche Bank National Trust Company, etc.,
                             Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

     Evan B. Plotka, P.A., and Evan B. Plotka (Hollywood), for appellant.

      McGlinchey Stafford, and Ralph W. Confreda, Jr. and William Grimsley
(Fort Lauderdale), for appellee.


Before EMAS, SCALES and GORDO, JJ.

     PER CURIAM.
     Affirmed. See LaFaille v. Nationwide Mortg., LLC, 197 So. 3d 1246,

1247 (Fla. 3d DCA 2016) (holding that a non-party to a note and mortgage

has no standing to assert the defense that the lender failed to comply with a

condition precedent to foreclosure).




                                       2